UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1641


GEORGIA L. GILCHRIST,

                Plaintiff – Appellant,

          and

MARIKA G. MATTHEWS,

                Plaintiff,

          v.

HUD HOUSING INSPECTOR; INSPECTOR DOWNING; INSPECTOR MARYLON
BOND; ANTHONEY WILLIAM FLETCHER; ERICA DEAN; JACK B.
JOHNSON,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00469-RWT)


Submitted:   September 28, 2010            Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Georgia L. Gilchrist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Georgia Gilchrist seeks to appeal the district court’s

dismissal of her civil action without prejudice and the denial

or her motions to reopen the case.                      We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                               “[T]he

timely     filing    of    a   notice     of       appeal    in    a    civil   case    is   a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s dismissal order was entered on

the docket on April 20, 2009, and the court denied the motions

to reopen on July 22 and November 4, 2009.                        The notice of appeal

was filed on June 7, 2010.                Because Gilchrist failed to file a

timely notice of appeal or to obtain an extension or reopening

of   the    appeal        period,    we    dismiss          the    appeal.        We     deny

Gilchrist’s motions to amend the caption and to appoint counsel

and dispense        with    oral    argument        because       the   facts   and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3